Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
GENERAL INFORMATION
This is in response to an amendment filed on 10/29/2021 in which claims 1-13 were presented for examination, of which claims 5-13 were withdrawn as being drawn to a non-elected embodiments as stated below.
The papers (response to election) filed on 6/1/2021 is missing a signature and requires ratification of signatures. It is respectfully requested that the Applicant ratify the  papers dated 06/01/2021 with a signature. An example of an acceptable ratification of signature will be; "Applicant would like to ratify the papers dated 06/01/2021. The signatures on this paper serve to ratify the papers filed on 06/01/2021 which were inadvertently missing a signature.".
Papers that are submitted to the USPTO are required to be "Plainly and legibly written either by a typewriter or machine printer in permanent dark ink”.
Applicant is encouraged to visit the following website for more information that will be helpful, https://www.uspto.gov/patents/basics/using-legal-services/pro-se-assistance-program. 
If you have any question please do not hesitate to reach out to me to schedule an interview, I can be reached at 571-270-1563.

Election/Restrictions
Applicant elected FIG. 5, without traverse in the reply dated 6/1/2021, applicant further clarified that the elected Fig. 5 corresponds to claims 1-2, 5-13 in the reply filed on 10/29/2021. However, after further review, claims 5-13 were not examined because they belong to non-elected Figs as follows and claims 2-3 were examined because it is believed they read on the elected Fig. 5.
Claim 5 correspond to Fig. 3A
Claims 6-7 correspond to Fig. 3-4
Claim 8 depend from withdrawn claim 5
Claim 9 correspond to Fig. 8 (two flaps)
Claim 10 depend from withdrawn claim 9
Claim 11 correspond to Fig. 8 (two flaps)
Claims 12-13 depend from withdrawn claim 11.

Drawings
Figure 5 filed on 6/1/2021 and 10/29/2021 are objected to because they fail to include the proper label on top stating that it is a “Replacement Sheet” additionally should have little to no text (like description).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 8 is objected to because of the following informalities:  line 1 recites “said liquid a comprised” change to –said liquid comprised--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Smith (U.S. Pub. No. 2006/0277649 A1).

Regarding claim 1, Smith discloses an undergarment (Fig. 1 identifier 20) comprising: 
a top opening (See Fig. 1 defined by waistband 22) and two bottom openings (See Fig. 1 a right and left openings defined by identifier 24), wherein the top opening is configured (capable) to be worn over a lower body area of a torso with each of said bottom openings admitting one leg of a wearer (See Fig. 1); 
an aperture (See Fig. 3 identifier 36 described as crotch opening in para 0039), said aperture (36) occurring in a sidewall of said undergarment (See Fig. 3), said aperture configured (capable) to be located opposite a sexual organ of a wearer (because it is a crotch opening); and 
a removable flap See Figs. 1-3 identifier 30), said flap affixed on at least one side (para. 0038 discloses “ The lower end 30b of the fly-flap 30 is fixed to the rear seat of the garment 20 by sewing” which is considered as being affixed on at least one side), wherein said removable flap (30) having at least one fastener for removable coupling with said sidewall See Fig. 2 identifiers 32a, 32b); and 
wherein said flap (30) is configured (capable) to capture all bodily liquids (when worn and in a closed position as shown in Fig. 1 also para. 0039 describe a moisture absorptive liner).

Regarding claim 2, Smith discloses an undergarment wherein said aperture (36) is configured (capable) to be presented opposite a penis of a wearer (para. 0039 discloses “crotch opening 36 is positioned to align with the genitalia of the wearer, and extends sufficiently high up the front side of the garment 20 to fully expose the penis or vulva, respectively, to permit quick access, forming an inverted V-shaped opening 36”), wherein said removable flap (30) is permanently attached in an area of said sidewall behind a scrotum of a wearer (See Fig. 3 and above wherein it was explained that the flap is sewn to the garment at one end); and wherein said at least one fastener (32a, 32b) being position above said aperture (36) (See Figs. 1-3).

Regarding claim 3, Smith discloses an undergarment wherein said aperture (36) is configured (capable) to be presented opposite a vaginal area of a wearer (para. 0039 discloses “crotch opening 36 is positioned to align with the genitalia of the wearer, and extends sufficiently high up the front side of the garment 20 to fully expose the penis or vulva, respectively, to permit quick access, forming an inverted V-shaped opening 36”), wherein said removable flap (30) is permanently attached in an area of said sidewall behind at bottom of a buttocks of a wearer (See Fig. 3 and above wherein it was explained that the flap is sewn to the garment at one end); and wherein said at least one fastener (32a, 32b) being position above said aperture (36) (See Figs. 1-3).

Regarding claim 4, Smith discloses an undergarment wherein said aperture (36) is configured (capable) to be presented opposite an anus of a wearer (para. 0039 discloses “crotch opening 36 is positioned to align with the genitalia of the wearer, and extends sufficiently high up the front side of the garment 20 to fully expose the penis or vulva, respectively, to permit quick access, forming an inverted V-shaped opening 36”), wherein said removable flap (30) is permanently attached in an area of said sidewall behind at bottom of a buttocks of a wearer (See Fig. 3 and above wherein it was explained that the flap is sewn to the garment at one end); and wherein said at least one fastener (32a, 32b) being position above said aperture (36) (See Figs. 1-3).

IN AN ALTERNATIVE:
Claims 1-4 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Fleming (U.S. Patent No. 5,535,757).

Regarding claim 1, Fleming discloses an undergarment (Fig. 1 identifier 3) comprising 
a top opening (Fig. 1 defined by waistband 4) and two bottom openings (Fig. 1 a right and left openings 5, 6), wherein the top opening (See above) is configured (capable) to be worn over a lower body area of a torso with each of said bottom openings admitting one leg of a wearer (when the garment is worn); 
an aperture (See Fig. 1 identifier 10), said aperture (10) occurring in a sidewall of said undergarment (See Fig. 1), said aperture (10) configured (capable) to be located opposite a sexual organ of a wearer (when worn); and 
a removable flap (See Figs. 3-5 showing interchangeable flaps 16, 26, 42), said flap affixed on at least one side (See Figs. 1-5 using fasteners such as for example 24a, 12), wherein said removable flap (for example 42) having at least one fastener (24a, 12) for removable coupling with said sidewall (See Figs. 1-5); and wherein said flap (42) is configured (capable) to capture all bodily liquids (when worn and flap fully attached to the garment).

Regarding claim 2, Fleming discloses an undergarment wherein said aperture (10) is configured (capable) to be presented opposite a penis of a wearer (when worn by a male wearer), wherein said removable flap (42) is permanently attached in an area of said sidewall behind a scrotum of a wearer (using fasteners 24a and 12 which was considered permanently attached as long as the flap is left on the garment and not removed); and wherein said at least one fastener (24a, 12) being position above said aperture (See Fig. 1 showing clearly one part of the faster 12 above the aperture 10).

Regarding claim 3, Fleming discloses an undergarment wherein said aperture (10) is configured (capable) to be presented opposite a vaginal area of a wearer (when worn by a female wearer), wherein said removable flap is permanently attached in an area of said sidewall behind at bottom of a buttocks of a wearer (using fasteners 24a and 12 which was considered permanently attached as long as the flap is left on the garment and not removed); and wherein said at least one fastener (24a, 12) being position above said aperture (See Fig. 1 showing clearly one part of the faster 12 above the aperture 10).

Regarding claim 4, Fleming discloses an undergarment wherein said aperture (10) is configured (capable) to be presented opposite an anus of a wearer (when worn as shown in Fig. 1 the aperture is a wide opening extending to the upper back buttock region of the wearer when worn), wherein said removable flap is permanently attached in an area of said sidewall behind at bottom of a buttocks of a wearer (using fasteners 24a and 12 which was considered permanently attached as long as the flap is left on the garment and not removed); and wherein said at least one fastener being position above said aperture (See Fig. 1 showing clearly one part of the faster 12 above the aperture 10).

Conclusion
The following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a).  The certification may be included with all correspondence concerning this application or proceeding to establish a date of mailing or transmission under 37 CFR 1.8(a).  Proper use of this procedure will result in such communication being considered as timely if the established date is within the required period for reply.  The Certificate should be signed by the individual actually depositing or transmitting the correspondence or by an individual who, upon information and belief, expects the correspondence to be mailed or transmitted in the normal course of business by another no later than the date indicated. 

Certificate of Mailing

I hereby certify that this correspondence is being deposited with the United States Postal Service with sufficient postage as first class mail in an envelope addressed to:
  
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

on __________.
   (Date)

Typed or printed name of person signing this certificate:

________________________________________________________

Signature: ______________________________________

Registration Number: ______________________________________


Certificate of Transmission
I hereby certify that this correspondence is being facsimile transmitted to the United States Patent and Trademark Office, Fax No. (___)_____ -_________ on _____________. (Date)

Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________


Certificate of EFS-Web Transmission
I hereby certify that this correspondence is being transmitted via the U.S. Patent and Trademark Office (USPTO) electronic filing system (EFS-Web) to the USPTO 
on _____________. 
(Date)
Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________

Please refer to 37 CFR 1.6(a) (4), 1.6(d) and 1.8(a) (2) for filing limitations concerning transmissions via EFS-Web, facsimile transmissions and mailing, respectively.
The prior art made of record and not relied upon is considered (See PTO-892) pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563. The examiner can normally be reached Monday-Friday 8 am-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED ANNIS/           Primary Examiner, Art Unit 3732